                            Case 2:18-cv-17611-JMV-MF Document 1-1 Filed 12/26/18 Page 1 of 2 PageID: 12
                                                        Exhibit A to the Complaint
Location: Englewood, NJ                                                                               IP Address: 68.172.239.51
Total Works Infringed: 26                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           A697DE308520A74A35929A48D834E6A10747F054    Blacked             11/04/2018   10/07/2018        10/16/2018       PA0002127790
                                                                             17:36:45
 2           025477E817FDAD26E20E85603DCEC00D1BD5DA68    Blacked             11/05/2018   09/02/2018        11/01/2018       17093751603
                                                                             00:10:29
 3           05A7B52E88CC9418AD100770A8B91C7FCBB1C243    Blacked Raw         04/25/2018   04/22/2018        05/24/2018       PA0002101381
                                                                             05:08:50
 4           1D8C99B00AD138010A90E2C90CAF50FD026C7A08    Blacked             11/04/2018   10/17/2018        10/28/2018       PA0002130456
                                                                             17:24:05
 5           1E30CD089A57F0DDC28EA43870B6C93F25DC8498    Blacked Raw         11/04/2018   09/14/2018        11/01/2018       17093717743
                                                                             17:22:53
 6           2541261990122381387D2C03CDA34FF74B4EDE3E    Blacked Raw         11/04/2018   10/29/2018        12/09/2018       17210231093
                                                                             17:22:59
 7           259A2C3790345E1C8DE8609B1D36987D0AA87E7C    Blacked             11/04/2018   10/12/2018        10/28/2018       PA0002130455
                                                                             17:41:59
 8           284E4E396F1F787478E836FEEF797DE00E33D5E4    Blacked Raw         11/04/2018   10/14/2018        11/01/2018       17093717793
                                                                             17:22:21
 9           29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5    Blacked             05/03/2018   04/30/2018        05/24/2018       PA0002101364
                                                                             05:04:46
 10          47BF158F64C12785E111714AF9A6D0C692778D77    Blacked             10/04/2017   10/02/2017        10/10/2017       PA0002086142
                                                                             13:31:40
 11          5264FF1CA20A869CA00A84EF194A50DD3CD7B93A    Blacked             09/26/2017   08/28/2017        09/15/2017       PA0002052848
                                                                             02:46:06
 12          6485D2C06BE7023990B69BE93812D5066B963ED4    Blacked             04/25/2018   04/20/2018        05/23/2018       PA0002101307
                                                                             04:30:29
 13          65CF8DA2D031F334F39B20014B15DA107B9EAA15    Blacked             09/02/2017   08/08/2017        08/18/2017       PA0002077679
                                                                             15:24:54
 14          69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2    Blacked Raw         11/04/2018   09/09/2018        10/16/2018       PA0002127792
                                                                             17:24:41
 15          763A6FC5F201546394575CD7601D8C2D7DBD3AE7    Blacked Raw         11/04/2018   09/04/2018        11/01/2018       17093718081
                                                                             17:31:18
 16          7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE    Blacked Raw         11/04/2018   10/24/2018        11/25/2018       PA0002137640
                                                                             17:22:35
                  Case 2:18-cv-17611-JMV-MF Document 1-1 Filed 12/26/18 Page 2 of 2 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     88F141141A30BFF7CE73552E3E170D8D0E470CBF   Blacked Raw   11/04/2018   10/04/2018   10/16/2018      PA0002127787
                                                                17:22:56
18     901129DA9629352ECBB99FF90FE06A5F749AF4DD   Blacked       09/25/2017   09/12/2017   09/15/2017      PA0002052846
                                                                17:55:28
19     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       11/04/2018   09/17/2018   10/16/2018      PA0002127778
                                                                17:25:14
20     9E77DF7FCCB30D04DC6500C39CC3EF0AA2B48257   Blacked       09/25/2017   09/02/2017   09/15/2017      PA0002052847
                                                                17:36:43
21     A5DAB5C75BEE5E7712B44AB312CC175F0E036C7B   Blacked       09/25/2017   09/17/2017   10/10/2017      PA0002086174
                                                                17:43:30
22     AFA4C44023577E2A90E1CFA8DB69A6F5D035B1D2   Blacked       09/25/2017   09/07/2017   09/15/2017      PA0002052840
                                                                18:51:55
23     F15A3D34FF0FD051292EC25A6DBB3F574863F6E2   Blacked Raw   04/25/2018   04/17/2018   05/23/2018      PA0002101308
                                                                04:30:30
24     F518524A3E8B5819DB451A88F725D979F728EC34   Vixen         09/25/2018   08/12/2018   09/01/2018      PA0002119680
                                                                21:56:42
25     F679391ED7AA38CC22B99756D9BFE6FE26F96FCA   Blacked Raw   05/03/2018   04/27/2018   05/24/2018      PA0002101367
                                                                05:11:13
26     FD622BCB0843A8B0A5C4FAAD98CA90F0DC55A559 Blacked         09/25/2017   09/22/2017   10/10/2017      PA0002057455
                                                                18:14:17
